Title: William Smith Shaw to Thomas Boylston Adams, 19 February 1801
From: Shaw, William Smith
To: Adams, Thomas Boylston


				
					City of Washington Feb. 19th 1801.
				
				I gave you the earliest information of Mr. Jeffersons election. Last night a mob of about fifty collected about the houses near to the capitol and compelled the inhabitants to illuminate them in honor to Mr. J. This passive submission of the federalists to the will of a rascally mob is in my opinion degrading in the lowest degree. I never would have submitted I would have died first. No menaces of the swinish multitude shall ever compell me to give me testimonials of approbation of men or measures, which I do not approve, but despise from my soul.— Much probably will be said and much clamor excited against the federalists for allowing Mr. Jefferson to be elected President, but I am not certain that they are not perfectly justifiable in leaving the ground which they had taken, when we consider that Mr. Burr did not cooperate in the least with their exertions or make any interest to be President in preference to Mr. Jefferson. So far from it, that he wrote a letter to Gen Dayton, received last Saturday, in which he asserts in the most unequivocal manner, that he would not be President to the exclusion of Jefferson.
				The President has nominated the judges for the four first circuits Mr Ingersoll is nominated chief Judge of the third circuit. The President wishes you to give him immediate information—so that if he does not accept, another gentleman may be appointed before the third of March. Mr Griffith & Gov Basset are the other judges for the 3d circuit. The Attorney General—Mr Kee and Taylor are nominated for the fourth Circuit. Judge Lowell is app nominated C. J. for the first circuit— Mr Wolcott one of the Judges for the 2d. Davis in place of Lowell & Otis in place of Davis. The Consuls to France are also nominated to the Senate Barnet for Bourdeaux, Forbes for Havre, Waldo for Nantes—Lee for Marseilles Griffith for Rouen. &c. &c. The house have been busily occupied on the bill for making appropriations for the ensueng year the since the decision of the election. Nothing decisive respecting Col Smith.— I send you one of Mr Blodgets pamphlets, which is not without considerable merit and which you will please to accept.
				I hope my Aunt has arrived in Phila. before this. Excepting the first day the weather was extremely pleasant and the roads must have been tolerably good they were better here than they had been any time this winter. I shall write to her by the next mail—but the fact is

that almost every moment of my time for these few days past has been busily occupied in official duty.
				Yours
				
					Wm. S. Shaw
				
			